Title: From Thomas Jefferson to Alexander Hamilton, 19 April 1792
From: Jefferson, Thomas
To: Hamilton, Alexander


          
            Sir
            Philadelphia Apr. 19. 1792.
          
          In consequence of letters received from Mr. William Short on the subject of his property invested in the public funds, I am to desire that no transfer may be permitted of any stock standing in his own name, or in the name of any other for his use.—I have the honor to be with perfect esteem & respect Sir Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        